DETAILED ACTION
Claims 1, 3-5 and 6-20 are pending before the Office for review.
In the response filed May 3, 2021:
Claim 1 was amended. 
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejection the subject matter of independent claim 1 under 112(b) for being indefinite. However Applicants’ amendments and arguments filed May 3, 2021 have overcome the rejection of record. The Examiner previously rejected the subject matter of independent claim 1 under Ingle. However Applicant’s amendment to the claims has overcome the rejection of record. In particular, the cited prior art fails to teach or renders obvious an etching method comprising: contacting a substrate housed in a substrate processing region of a semiconductor processing chamber with a plasma comprising one or more of oxygen, hydrogen, or nitrogen; flowing a halogen-containing precursor into the substrate processing region, wherein the halogen-containing precursor comprises one or more materials selected from the group consisting of nitrogen trifluoride, diatomic fluorine, a precursor comprising carbon and fluorine, and chlorine trifluoride;  contacting the substrate with the halogen-containing precursor, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713